January 29, 2010 ATTORNEYS AT LAW 777 EAST WISCONSIN AVENUE MILWAUKEE, WI53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER’S DIRECT LINE 414.297.5596 pfetzer@foley.com EMAIL CLIENT/MATTER NUMBER 060587-0101 Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Re: FMI Common Stock Fund, Inc. – Amended Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 485(b)(4), the undersigned, counsel for FMI Common Stock Fund, Inc., represents that Post-Effective Amendment No. 31 to the Form N-1A Registration Statement of FMI Common Stock Fund, Inc. does not contain disclosures which would render it ineligible to become effective pursuant to Rule 485(b). Very truly yours, /s/ Peter D. Fetzer Peter D.
